DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-13, filed October 21, 2021, with respect to claims 1 and 4-12 have been fully considered and are persuasive.  The rejection of claims 1 and 4-12 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
EXAMINER NOTE:  Claim 13 lacks antecedent basis for “the deformation detection unit groups”, so similar language from claim 9 was added to clarify.

13. (Currently amended) A flexible display device, comprising a flexible display panel, wherein the flexible display panel comprises:

a non-bending region; and
at least one deformation detection unit disposed in the bending region, wherein each of the at least one deformation detection unit comprises a first electrode, a piezoelectric material function layer, and a second electrode, wherein the first electrode, the piezoelectric material function layer, and the second electrode are sequentially stacked along a direction perpendicular to a light-emitting surface of the flexible display panel;
wherein the bending axis extends along a first direction, wherein the flexible display panel is bent towards the bending axis along a second direction to form the bending region, wherein the first direction is perpendicular to the second direction;
wherein one or more deformation detection units among the at least one of deformation detection unit are located on the bending axis; 
wherein the at least one deformation detection unit comprises deformation detection unit groups; and
wherein the deformation detection unit groups comprise a first deformation detection unit group and a second deformation detection unit group, the first deformation detection unit group is closer to the bending axis than the second deformation detection unit group, and a number of deformation detection units in the first deformation detection unit group is greater than a number of deformation detection units in the second deformation detection unit group.

Allowable Subject Matter
Claims 1, 4-15, 17-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the bending region comprises a display region and a non-display region, and wherein the at least one deformation detection unit is disposed in the non-display region;
wherein a number of the at least one deformation detection units is greater than or equal to 2, the at least one deformation detection unit comprises a plurality of first deformation detection units and a plurality of second deformation detection units, wherein in an extending direction of the bending axis of the bending region, the display region of the bending region has a first side and a second side opposite to the first side, wherein the plurality of first deformation detection units are disposed on the first side of the display region and the plurality of second deformation detection units are disposed on the second side of the display region, wherein in the direction perpendicular to the extending direction of the bending axis, the plurality of first deformation detection units are arranged alternately with the plurality of second deformation detection units”.
The Prior Art discloses deformation detection units arranged in a non-display area around the display area to detect bending of a display.  The Prior Art does not disclose wherein the bending region comprises a display region and a non-display region, and wherein the at least one deformation detection unit is disposed in the non-display region; wherein a number of the at least one deformation detection units is greater than or equal to 2, the at least one deformation detection unit comprises a plurality of first deformation detection units and a 

In regards to claim 13, it recites, among other features, “wherein the bending axis extends along a first direction, wherein the flexible display panel is bent towards the bending axis along a second direction to form the bending region, wherein the first direction is perpendicular to the second direction;
wherein one or more deformation detection units among the at least one of deformation detection unit are located on the bending axis; and
wherein the deformation detection unit groups comprise a first deformation detection unit group and a second deformation detection unit group, the first deformation detection unit group is closer to the bending axis than the second deformation detection unit group, and a number of deformation detection units in the first deformation detection unit group is greater than a number of deformation detection units in the second deformation detection unit group”.


In regards to claim 21, it recites, among other features, “wherein the flexible display panel further satisfies at least one of following characteristics:
wherein the at least one deformation detection unit comprises a first deformation detection unit and a second deformation detection unit, the first deformation detection unit is closer to the bending axis than the second deformation unit, and a size of the first deformation detection unit is greater than a size of the second deformation detection unit;
wherein the at least one deformation detection unit comprises two neighboring deformation detection units spaced apart by a first gap in the second direction and another two neighboring deformation detection units spaced apart by a second gap in the second direction, the first gap is closer to the bending axis than the second gap and is less than the second gap;

wherein the flexible display panel further comprising: a first driving signal line and second driving signal lines;
wherein the at least one deformation detection unit comprises deformation detection unit groups arranged in the second direction, wherein the deformation detection unit groups are in one-to-one correspondence with the second driving signal lines, and wherein the plurality of deformation detection units is arranged in the first direction in each of the deformation detection unit groups,
wherein the first electrodes of the plurality of deformation detection units are connected to the first driving signal line,
wherein the second electrodes of the plurality of deformation detection units in each of the deformation detection unit groups are connected to one of the second driving signal lines”.
The Prior Art discloses deformation detection units arranged in a non-display area around the display area to detect bending of a display.  The Prior Art does not disclose wherein the flexible display panel further satisfies at least one of following characteristics: wherein the at least one deformation detection unit comprises a first deformation detection unit and a second deformation detection unit, the first deformation detection unit is closer to the bending .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 19, 2021